Title: To Benjamin Franklin from Margaret Stevenson, [October 1767]
From: Stevenson, Margaret
To: Franklin, Benjamin


Dear Sir
[October 1767]
I have sent your Letters and no answer. Jackson Broght the watchcase, gist [just] as you was gouen out of the Street; no won cald own a Saturday or Sunday. I and my too children went to Church In the morning, the after None gave Nanny Leave [?] Miss Clarck came at half hour after forr stade tell all moste Teen; I have not har’d of Poley; this Morning Mr. Wood calld. I askt him whar he Loged he sad you know: he saw you at Paris. The Man of the Blew dey, Mr. Mead Is hear. I drink Tea thar at six a Clock this evening. I wod not goi soner, becaus of being in the way to tak missages my Self; well Mr. Sthran, came as I was going to conclud, he says what you out so soon. I sade yeas tis beten [between] Tewelf and one he has opind you to go to Mr. Whitfelds next Mondy moring. I told him I thought you had som outher Ingagem[en]t for Monday next and that is all. I am glad to har your situation is agreeabl, we ar all well. I hope to see you also at your Return that you may be happy thar and hear or whar ever—is the moste harty wish of—Dear Sir Your obliged friend
Margt Stevenson
 Addressed: To / Dr. Franklin
